                                                               1    AARON J. MOSS (SBN 190625)
                                                                    AMoss@ggfirm.com
                                                               2    GREENBERG GLUSKER FIELDS CLAMAN &
                                                                    MACHTINGER LLP
                                                               3    2049 Century Park East, Suite 2600
                                                                    Los Angeles, California 90067-4590
                                                               4    Telephone: 310.553.3610
                                                                    Fax: 310.553.0687
                                                               5
                                                                    Attorneys for Defendant
                                                               6    Costco Wholesale Corporation
                                                               7
                                                               8                                  UNITED STATES DISTRICT COURT
                                                               9                                SOUTHERN DISTRICT OF CALIFORNIA
                                                               10
GREENBERG GLUSKER FIELDS CLAMAN




                                                               11   JASON THOMAS, Individually and              Case No. 20-CV-0718-MFW-JPR
                                                                    On Behalf of All Others Similarly
                                                               12   Situated,                                   Assigned To: Hon. Larry A. Burns
                          2049 Century Park East, Suite 2600
                            Los Angeles, California 90067
       & MACHTINGER LLP




                                                               13                           Plaintiff,          COSTCO’S MEMORANDUM OF
                                                                                                                POINTS AND AUTHORITIES IN
                                                               14              v.                               SUPPORT OF MOTION TO
                                                                                                                DISMISS PURSUANT TO FRCP
                                                               15   COSTCO WHOLESALE                            12(b)(6), OR IN THE
                                                                    CORPORATION; DOES 1-10,                     ALTERNATIVE, TO STRIKE
                                                               16   inclusive,                                  PURSUANT TO FRCP 12(f)
                                                               17                           Defendants.         Notice of Motion and Motion to
                                                                                                                Dismiss; Request for Judicial Notice;
                                                               18                                               Declaration of Aaron J. Moss and
                                                                                                                [Proposed] Order filed Concurrently
                                                               19                                               Herewith
                                                               20                                               ORAL ARGUMENT REQUESTED
                                                               21                                              Date: June 29, 2020
                                                                                                               Time: 11:15 A.M.
                                                               22                                              Place: Courtroom 14A
                                                               23
                                                                                                               Action filed on April 15, 2020
                                                               24
                                                               25
                                                               26
                                                               27
                                                               28
                                                                                                                       COSTCO’S POINTS AND AUTHORITIES IN
                                                                    71825-00322/3774584.1
                                                                                                                            SUPPORT OF MOTION TO DISMISS
                                                               1                                              TABLE OF CONTENTS
                                                               2
                                                                                                                                                                               Page
                                                               3    I.       INTRODUCTION ........................................................................................... 1
                                                               4    II.      BACKGROUND ............................................................................................. 3
                                                               5    III.     LEGAL STANDARDS AND STANDARDS FOR JUDICIAL
                                                               6             NOTICE .......................................................................................................... 5
                                                               7    IV.      ARGUMENT .................................................................................................. 7
                                                               8             A.        Plaintiff’s Claims are all Governed by a “Reasonable
                                                               9                       Consumer” Standard ............................................................................. 7
                                                               10            B.        Costco’s Product Listing was Not “False” or “Misleading” as a
GREENBERG GLUSKER FIELDS CLAMAN




                                                               11                      Matter of Law........................................................................................ 9
                                                               12            C.        Costco Cannot be Liable Under an “Omission” Theory .................... 12
                          2049 Century Park East, Suite 2600
                            Los Angeles, California 90067
       & MACHTINGER LLP




                                                               13            D.        Plaintiff Cannot State a Claim for Negligent Misrepresentation ........ 14
                                                               14            E.        In the Alternative, the Court Should Strike All Nationwide Class
                                                               15                      Allegations Under Rule 12(f).............................................................. 15
                                                               16            F.        Leave to Amend Would be Futile ....................................................... 17
                                                               17   V.       CONCLUSION ............................................................................................. 18
                                                               18
                                                               19
                                                               20
                                                               21
                                                               22
                                                               23
                                                               24
                                                               25
                                                               26
                                                               27
                                                               28
                                                                                                                                             COSTCO’S POINTS AND AUTHORITIES IN
                                                                    71825-00322/3774584.1                                        i
                                                                                                                                                  SUPPORT OF MOTION TO DISMISS
                                                               1                                         TABLE OF AUTHORITIES
                                                               2
                                                                                                                                                                                  Page
                                                               3    CASES
                                                               4    Ashcroft v. Iqbal,
                                                                       556 U.S. 662 (2009) .............................................................................................. 6
                                                               5
                                                                    Branch v. Tunnell,
                                                               6       14 F.3d 449 (9th Cir. 1994) ................................................................................... 6
                                                               7    Castaneda v. Fila USA, Inc.,
                                                                      2011 WL 7719013 (S.D. Cal. Aug. 10, 2011) ...................................................... 7
                                                               8
                                                                    Clark v. Group Hosp. and Med. Servs., Inc.,
                                                               9       2010 WL 5093629 (S.D. Cal. Dec. 7, 2010) ......................................................... 7
                                                               10   Consumer Advocates v. Echostar Satellite Corp.,
                                                                      113 Cal. App. 4th 1351 (2003) .............................................................................. 8
GREENBERG GLUSKER FIELDS CLAMAN




                                                               11
                                                                    Daniels-Hall v. Nat’l Educ. Ass’n,
                                                               12     629 F.3d 992 (9th Cir. 2010) ................................................................................. 7
                          2049 Century Park East, Suite 2600
                            Los Angeles, California 90067
       & MACHTINGER LLP




                                                               13   Daugherty v. American Honda Motor Co.,
                                                                      144 Cal. App. 4th 824 (2006) ........................................................................ 12, 13
                                                               14
                                                                    Drum v. San Fernando Valley Bar Ass’n,
                                                               15     182 Cal. App. 4th 247 (2010) ............................................................................ 8, 9
                                                               16   Ford v. Hotwire, Inc.,
                                                                      2007 WL 6235779 (S.D. Cal. Nov. 19, 2007) ...................................................... 8
                                                               17
                                                                    Gaines v. Gen. Motors, LLC,
                                                               18     2020 WL 1275652 (S.D. Cal. Mar. 17, 2020) ..................................................... 13
                                                               19   Girard v. Toyota Motor Sales, U.S.A., Inc.,
                                                                       316 Fed. Appx. 561 (9th Cir. 2008) .................................................................... 14
                                                               20
                                                                    Hadley v. Kellogg Sales Co.,
                                                               21     243 F. Supp. 3d 1074 (N.D. Cal. 2017)................................................................. 8
                                                               22   Ham v. Hain Celestial Grp., Inc.,
                                                                      70 F. Supp. 3d 1188 (N.D. Cal. 2014)................................................................. 14
                                                               23
                                                                    In re Sony Grand Wega KDF-E A10/A20 Series Rear Projection
                                                               24       HDTV Television Litig.,
                                                                        758 F. Supp. 2d 1077 (S.D. Cal. 2010) ............................................................... 13
                                                               25
                                                                    In re Vizio, Inc., Consumer Privacy Litig.,
                                                               26       238 F. Supp. 3d 1204 (C.D. Cal. 2017) ............................................................... 14
                                                               27   Jackson v. Gen. Mills, Inc.,
                                                                       2019 WL 4599845 (S.D. Cal. Sept. 23, 2019) .............................................. 15, 16
                                                               28
                                                                                                                                          COSTCO’S POINTS AND AUTHORITIES IN
                                                                    71825-00322/3774584.1                                     ii
                                                                                                                                               SUPPORT OF MOTION TO DISMISS
                                                               1                                        TABLE OF AUTHORITIES
                                                               2                                              (continued)
                                                                                                                                                                             Page
                                                               3    Khoja v. Orexigen Therapeutics, Inc.,
                                                                      899 F.3d 988 (9th Cir. 2018) ............................................................................. 6, 7
                                                               4
                                                                    Kim v. Shellpoint Partners, LLC,
                                                               5      2016 WL 1241541 (S.D. Cal. Mar. 30, 2016) ..................................................... 16
                                                               6    Lavie v. Procter & Gamble Co.,
                                                                       105 Cal. App. 4th 496 (2003) .............................................................................. 12
                                                               7
                                                                    Loomis v. Slendertone Distribution, Inc.,
                                                               8      420 F. Supp. 3d 1046 (S.D. Cal. 2019) ................................................................. 7
                                                               9    Manzarek v. St. Paul Fire & Marine Ins. Co.,
                                                                      519 F.3d 1025 (9th Cir. 2008) ............................................................................... 6
                                                               10
                                                                    Mazza v. Am. Honda Motor Co.,
GREENBERG GLUSKER FIELDS CLAMAN




                                                               11     666 F.3d 581 (9th Cir. 2012) ............................................................................... 16
                                                               12   McKinnis v. Kellogg USA,
                          2049 Century Park East, Suite 2600




                                                                      2007 WL 4766060 (C.D. Cal. Sept. 19, 2007) ........................................ 11, 13, 14
                            Los Angeles, California 90067
       & MACHTINGER LLP




                                                               13
                                                                    McKinnis v. Sunny Delight Beverage, Co.,
                                                               14     2007 WL 4766525 (C.D. Cal. Sept. 4, 2007) .................................................. 9, 13
                                                               15   Miller v. Rykoff-Sexton, Inc.,
                                                                       845 F.2d 209 (9th Cir. 1988) ............................................................................... 17
                                                               16
                                                                    Mueller v. San Diego Entm’t Partners, LLC,
                                                               17     260 F. Supp. 3d 1283 (S.D. Cal. 2017) ............................................................... 14
                                                               18   Nowrouzi v. Maker’s Mark Distillery, Inc.,
                                                                      2015 WL 4523551 (S.D. Cal. July 27, 2015) ...................................................... 15
                                                               19
                                                                    Romero v. Flowers Bakeries, LLC,
                                                               20     2016 WL 469370 (N.D. Cal. Feb. 8, 2016) ................................................... 11, 13
                                                               21   Rooney v. Cumberland Packing Corp.,
                                                                      2012 WL 1512106 (S.D. Cal. April 16, 2012) .................................................... 11
                                                               22
                                                                    Rubenstein v. The Gap, Inc.,
                                                               23     14 Cal. App. 5th 870 (2017) ................................................................................ 13
                                                               24   Sprewell v. Golden State Warriors,
                                                                       266 F.3d 979 (9th Cir. 2001) ................................................................................. 6
                                                               25
                                                                    Swartz v. KPMG LLP,
                                                               26     476 F.3d 756 (9th Cir. 2007) ................................................................................. 6
                                                               27   Tietsworth v. Sears,
                                                                       720 F. Supp. 2d 1123 (N.D. Cal. 2010)............................................................... 16
                                                               28
                                                                                                                                        COSTCO’S POINTS AND AUTHORITIES IN
                                                                    71825-00322/3774584.1                                   iii
                                                                                                                                             SUPPORT OF MOTION TO DISMISS
                                                               1                                         TABLE OF AUTHORITIES
                                                               2                                               (continued)
                                                                                                                                                                             Page
                                                               3    U S. ex rel. Lee v. SmithKline Beecham, Inc.,
                                                                       245 F.3d 1048 (9th Cir. 2001) ............................................................................. 17
                                                               4
                                                                    Von Saher v. Norton Simon Museum of Art at Pasadena,
                                                               5      592 F.3d 954 (9th Cir. 2010) ................................................................................. 7
                                                               6    Welk v. Beam Suntory Import Co.,
                                                                      124 F. Supp. 3d 1039 (S.D. Cal. 2015) ......................................................... 12, 15
                                                               7
                                                                    Williams v. Gerber Products Co.,
                                                               8       552 F.3d 934 (9th Cir. 2008) ............................................................................... 12
                                                               9    Wilson v. Frito-Lay North America, Inc.,
                                                                       961 F. Supp. 2d 1134 (N.D. Cal. 2013)......................................................... 16, 17
                                                               10
                                                                    Wilson v. Hewlett–Packard Co.,
GREENBERG GLUSKER FIELDS CLAMAN




                                                               11      668 F.3d 1136 (9th Cir. 2012) ............................................................................. 13
                                                               12   STATUTES
                          2049 Century Park East, Suite 2600
                            Los Angeles, California 90067
       & MACHTINGER LLP




                                                               13   28 U.S.C. § 1332(d)(2) ............................................................................................. 16
                                                               14   Cal. Bus. & Prof. Code § 17200, et seq. ................................................................. 1, 8
                                                               15   Cal. Bus. & Prof. Code § 17500, et seq .................................................................. 1, 7
                                                               16   Cal. Civ. Code § 1750, et seq ................................................................................. 1, 8
                                                               17   Federal Rule of Civil Procedure 12(b)(6) ........................................................... 1, 5, 6
                                                               18   Federal Rule of Civil Procedure 12(f) .................................................................. 7, 15
                                                               19   Federal Rule of Evidence Rule 201 ........................................................................ 6, 7
                                                               20   Southern District CA Civ. L.R. 23.1(b)...................................................................... 1
                                                               21
                                                               22
                                                               23
                                                               24
                                                               25
                                                               26
                                                               27
                                                               28
                                                                                                                                          COSTCO’S POINTS AND AUTHORITIES IN
                                                                    71825-00322/3774584.1                                     iv
                                                                                                                                               SUPPORT OF MOTION TO DISMISS
                                                               1                       MEMORANDUM OF POINTS AND AUTHORITIES
                                                               2    I.       INTRODUCTION
                                                               3             Defendant Costco Wholesale Corporation (“Costco”) moves to dismiss
                                                               4    Plaintiff Jason Thomas’ (“Plaintiff’s”) complaint (Dkt. 1, “Complaint”) for failure
                                                               5    to state a claim under Federal Rule of Civil Procedure 12(b)(6). 1 The motion
                                                               6    should be granted because it is evident that Costco made no false or misleading
                                                               7    statements about the product purchased by Plaintiff.
                                                               8             Plaintiff alleges that he purchased a pair of Second Generation AirPods—
                                                               9    Apple’s wireless earbud product 2—from Costco’s website, believing that he was
                                                               10   purchasing a product that also came with a “wireless charging case” (a case that
GREENBERG GLUSKER FIELDS CLAMAN




                                                               11   could be charged wirelessly when placed on a charging mat). Plaintiff alleges that
                                                               12   he instead received a different version of the AirPods product that included a case
                          2049 Century Park East, Suite 2600
                            Los Angeles, California 90067
       & MACHTINGER LLP




                                                               13   which could only be charged using an Apple Lightning cable.
                                                               14            On this basis, Plaintiff alleges claims for violations of: 1) California’s False
                                                               15   Advertising Law (Cal. Bus. & Prof. Code § 17500, et seq.) (“FAL”); 2) California’s
                                                               16   Unfair Competition Law (Cal. Bus. & Prof. Code § 17200, et seq.) (“UCL”); 3)
                                                               17   California’s Consumer Legal Remedies Act (Cal. Civil Code § 1750, et seq.)
                                                               18   (“CLRA”) and 4) a common law claim for Negligent Misrepresentation.
                                                               19            To be actionable, the statements in Costco’s product listing must be likely to
                                                               20   deceive a reasonable consumer. As demonstrated below, no ordinary consumer
                                                               21   acting reasonably under the circumstances would be misled in the manner alleged
                                                               22
                                                                    1
                                                                      Plaintiff’s Complaint is brought on behalf of Plaintiff as well as a putative class of
                                                               23   “all others similarly situated.” Complaint, ¶25. Plaintiff does not specifically
                                                                    identify the particular class of individuals he contends are “similarly situated.” See
                                                               24   Civ. L.R. 23.1(b). See pp. 15-17, infra.
                                                                    2
                                                                      Apple’s AirPods are wireless in-ear headphones that connect to smartphones and
                                                               25   other audio devices via Bluetooth technology, as opposed to traditional wires or
                                                                    cables. See Complaint, Exh. A. The earbuds receive power when placed inside a
                                                               26   small charging case included with the product. Id. As discussed below, Apple’s
                                                                    charging case comes in two versions, one which can be charged using Apple’s
                                                               27   standard “Lightning cable,” and the other which can be charged “wirelessly” by
                                                                    placing it on a compatible “charging mat.” Id. and Request for Judicial Notice,
                                                               28   Exhs. 1-3.
                                                                                                                           COSTCO’S POINTS AND AUTHORITIES IN
                                                                    71825-00322/3774584.1                         1
                                                                                                                                SUPPORT OF MOTION TO DISMISS
                                                               1    by Plaintiff. This is because nowhere in Costco’s product listing did Costco state or
                                                               2    imply that the AirPods product it was selling came with a wireless charging case.
                                                               3    Moreover, contrary to Plaintiff’s assertion that the original manufacturer Apple sold
                                                               4    the product with a wireless charging case, the documents referenced in Plaintiff’s
                                                               5    Complaint and subject to judicial notice clearly demonstrate that Apple itself sells
                                                               6    two different versions of its latest model AirPods. One version includes a
                                                               7    “Wireless Charging Case.” The other version includes what Apple simply calls a
                                                               8    “Charging Case.” It is this latter, standard version that was advertised by Costco
                                                               9    and purchased by Plaintiff here. Indeed, Costco identified the case in precisely the
                                                               10   same manner as Apple does on its own website.
GREENBERG GLUSKER FIELDS CLAMAN




                                                               11            Costco’s AirPods product listing was not false or misleading. No reasonable
                                                               12   consumer could reasonably expect that a wireless charging case was in fact
                          2049 Century Park East, Suite 2600
                            Los Angeles, California 90067
       & MACHTINGER LLP




                                                               13   included with the product when none was referenced anywhere in the product
                                                               14   listing. Plaintiff asserts that Costco’s product listing is nevertheless actionable
                                                               15   because it omitted the fact that the included case was not capable of wireless
                                                               16   charging. As a matter of law, however, Costco was not required to affirmatively
                                                               17   disclose that the product it was selling was not, in fact, a different product that it
                                                               18   was not selling. Because Plaintiff’s core allegations are not plausible (and are
                                                               19   contradicted by Plaintiff’s exhibits and related documents), he cannot prove any set
                                                               20   of facts that would give rise to valid claims for relief. Therefore, Costco’s motion
                                                               21   should be granted in its entirety and this action should be dismissed with prejudice
                                                               22   and without leave to amend. Alternatively, the Complaint should be stricken to the
                                                               23   extent it purports to include non-California residents who incurred no injury in
                                                               24   California.
                                                               25
                                                               26   / / /
                                                               27   / / /
                                                               28   / / /
                                                                                                                         COSTCO’S POINTS AND AUTHORITIES IN
                                                                    71825-00322/3774584.1                       2
                                                                                                                              SUPPORT OF MOTION TO DISMISS
                                                               1    II.      BACKGROUND
                                                               2             Plaintiff alleges that he purchased Apple AirPods online through Costco’s
                                                               3    website on March 24, 2020. Complaint, ¶¶2, 26. He claims that, based on Costco’s
                                                               4    product listing, he was led to believe that “he was purchasing the latest version [of]
                                                               5    Apple’s ‘2nd Generation AirPods,’ a product which is capable of wireless charging
                                                               6    and includes a wireless charging case.” Complaint, ¶27. Plaintiff asserts that the
                                                               7    product he received was not the “latest version of the 2nd Generation Apple
                                                               8    Airpods” but was instead an “unknown hybrid mix which did not include a wireless
                                                               9    charging case for the earbuds, which is how the product is sold by the original
                                                               10   manufacturer Apple, Inc.” Complaint, ¶2 and Exhibit A. See also Complaint, ¶¶51,
GREENBERG GLUSKER FIELDS CLAMAN




                                                               11   61 (alleging that the AirPods sold by Costco were “not complete” and that they
                                                               12   were an “older version” of the Apple product).
                          2049 Century Park East, Suite 2600
                            Los Angeles, California 90067
       & MACHTINGER LLP




                                                               13   In connection with his allegations about “how the product is sold by the original
                                                               14   manufacturer Apple, Inc” (Complaint, ¶2), Plaintiff’s Complaint attaches several
                                                               15   pages from Apple’s website describing its current model Second Generation Apple
                                                               16   AirPods. Complaint, Exhibit A. However, as web pages referenced in this exhibit
                                                               17   but omitted by Plaintiff (and which are subject to judicial notice) clearly
                                                               18   demonstrate, Apple offers its latest (i.e., Second Generation) AirPods in two
                                                               19   different versions—one that includes a “Wireless Charging Case” (retailing for
                                                               20   $199) and the other that includes what Apple calls simply a “Charging Case”
                                                               21   (retailing for $159):
                                                               22
                                                               23
                                                               24
                                                               25
                                                               26   / / /
                                                               27   / / /
                                                               28   / / /
                                                                                                                       COSTCO’S POINTS AND AUTHORITIES IN
                                                                    71825-00322/3774584.1                      3
                                                                                                                            SUPPORT OF MOTION TO DISMISS
                                                               1
                                                               2
                                                               3
                                                               4
                                                               5
                                                               6
                                                               7
                                                               8
                                                               9
                                                               10
GREENBERG GLUSKER FIELDS CLAMAN




                                                               11
                                                               12
                          2049 Century Park East, Suite 2600
                            Los Angeles, California 90067
       & MACHTINGER LLP




                                                               13
                                                               14
                                                               15
                                                               16
                                                               17
                                                               18
                                                               19
                                                               20   Declaration of Aaron J. Moss in Support of Request for Judicial Notice (“RJN”),
                                                               21   Exh. 1.
                                                               22            Costco’s product listing page, the document on which Plaintiff claims to have
                                                               23   relied and which forms the entire basis of Plaintiff’s claims, is attached as Exhibit B
                                                               24   to Plaintiff’s Complaint. Exhibit B identifies and describes the version of Apple’s
                                                               25   Second Generation wireless AirPods that includes Apple’s standard “Charging
                                                               26   Case” (at Costco’s discounted price of $139 compared to $159 at retail). Costco’s
                                                               27   use of the word “wireless” clearly describes the headphones themselves. Costco’s
                                                               28   product listing does not represent that the charging case accompanying the product
                                                                                                                        COSTCO’S POINTS AND AUTHORITIES IN
                                                                    71825-00322/3774584.1                      4
                                                                                                                             SUPPORT OF MOTION TO DISMISS
                                                               1    may be charged wirelessly. To the contrary, Costco’s listing is for Apple’s
                                                               2    standard “Charging Case,” the identical product name used by Apple on its own
                                                               3    website. The relevant portion of Costco’s listing is reproduced below:
                                                               4
                                                               5
                                                               6
                                                               7
                                                               8
                                                               9
                                                               10
GREENBERG GLUSKER FIELDS CLAMAN




                                                               11
                                                               12
                          2049 Century Park East, Suite 2600
                            Los Angeles, California 90067
       & MACHTINGER LLP




                                                               13
                                                               14
                                                               15
                                                               16
                                                               17
                                                               18
                                                               19   Complaint, Exh. B.
                                                               20            In short, Apple sells two versions of its AirPods product—one which comes
                                                               21   with a wireless charging case and one which comes with a standard (non-wireless)
                                                               22   charging case. Costco advertised the latter (and did so in the precise way Apple did
                                                               23   on its own website). If Plaintiff believed he was purchasing the former, this belief
                                                               24   was not based on anything Costco stated in its website product listing, which forms
                                                               25   the entire basis for Plaintiff’s claim.
                                                               26   III.     LEGAL STANDARDS AND STANDARDS FOR JUDICIAL NOTICE
                                                               27            A motion to dismiss under Rule 12(b)(6) tests the legal sufficiency of the
                                                               28   claims asserted in the complaint. See Fed. R. Civ. P. 12(b)(6). To survive a motion
                                                                                                                         COSTCO’S POINTS AND AUTHORITIES IN
                                                                    71825-00322/3774584.1                       5
                                                                                                                              SUPPORT OF MOTION TO DISMISS
                                                               1    to dismiss, a complaint must allege sufficient facts “to state a claim to relief that is
                                                               2    plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 677-79 (2009). While the
                                                               3    court must accept well-pleaded facts as true, the court is not required to accept as
                                                               4    true allegations that are “merely conclusory, unwarranted deductions of fact, or
                                                               5    unreasonable inferences.” Khoja v. Orexigen Therapeutics, Inc., 899 F.3d 988,
                                                               6    1008 (9th Cir. 2018). Nor should the Court accept as true allegations that are
                                                               7    contradicted by documents referenced in the complaint. Manzarek v. St. Paul Fire
                                                               8    & Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008).
                                                               9             In ruling on a 12(b)(6) motion, a court generally cannot consider material
                                                               10   outside of the pleadings. See Branch v. Tunnell, 14 F.3d 449, 453 (9th Cir. 1994).
GREENBERG GLUSKER FIELDS CLAMAN




                                                               11   It is well-settled, however, that a court may consider exhibits submitted with the
                                                               12   complaint. See Id. at 453-54. Also, a court may consider documents that are not
                          2049 Century Park East, Suite 2600
                            Los Angeles, California 90067
       & MACHTINGER LLP




                                                               13   physically attached to the complaint but “whose contents are alleged in [the]
                                                               14   complaint and whose authenticity no party questions.” Id. at 454. As the Ninth
                                                               15   Circuit has explained, “in order to prevent plaintiffs from surviving a Rule 12(b)(6)
                                                               16   motion by deliberately omitting documents upon which their claims are based, a
                                                               17   court may consider a writing referenced in a complaint but not explicitly
                                                               18   incorporated therein if the complaint relies on the document and its authenticity is
                                                               19   unquestioned.” Swartz v. KPMG LLP, 476 F.3d 756, 763 (9th Cir. 2007). This rule
                                                               20   also “prevents plaintiffs from selecting only portions of documents that support
                                                               21   their claims, while omitting portions of those very documents that weaken—or
                                                               22   doom—their claims.” Khoja, 899 F.3d at 1002.
                                                               23            Likewise, the Court should not “accept as true allegations that contradict
                                                               24   matters properly subject to judicial notice” under Rule 201 of the Federal Rules of
                                                               25   Evidence. Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th Cir. 2001).
                                                               26   “Judicial notice under Rule 201 permits a court to notice an adjudicative fact if it is
                                                               27   ‘not subject to reasonable dispute.’ A fact is ‘not subject to reasonable dispute’ if it
                                                               28   is ‘generally known,’ or ‘can be accurately and readily determined from sources
                                                                                                                         COSTCO’S POINTS AND AUTHORITIES IN
                                                                    71825-00322/3774584.1                       6
                                                                                                                              SUPPORT OF MOTION TO DISMISS
                                                               1    whose accuracy cannot reasonably be questioned.’” Khoja, 899 F.3d at 999
                                                               2    (quoting Fed. R. Evid. 201(b)(1)-(2)). Documents typically subject to judicial
                                                               3    notice include the content of publicly accessible websites, Daniels-Hall v. Nat’l
                                                               4    Educ. Ass’n, 629 F.3d 992, 998 (9th Cir. 2010), as well as other publicly-available
                                                               5    documents that show what information is “in the public realm.” Von Saher v.
                                                               6    Norton Simon Museum of Art at Pasadena, 592 F.3d 954, 960 (9th Cir. 2010). See
                                                               7    Loomis v. Slendertone Distribution, Inc., 420 F. Supp. 3d 1046, 1062–63 (S.D. Cal.
                                                               8    2019) (taking judicial notice of advertisements and product listings on publicly
                                                               9    available websites).
                                                               10            Based on these standards, and in accordance with its concurrently-filed
GREENBERG GLUSKER FIELDS CLAMAN




                                                               11   Request for Judicial Notice, Costco respectfully requests that the Court consider
                                                               12   both the documents specifically attached to Plaintiff’s Complaint (i.e., Exhibit A,
                          2049 Century Park East, Suite 2600
                            Los Angeles, California 90067
       & MACHTINGER LLP




                                                               13   which is the “Overview” section from Apple’s web page on Second Generation
                                                               14   AirPods), as well as additional documents that are referenced in the exhibits
                                                               15   attached to Plaintiff’s Complaint, but which Plaintiff did not attach (i.e., Apple’s
                                                               16   product listing pages for its Second Generation AirPods). See RJN, Exhs. 1-3.
                                                               17            A court may also strike nationwide class allegations at the pleading stage
                                                               18   under Fed. R. Civ. P. 12(f) if they are unsustainable on the face of the complaint.
                                                               19   Castaneda v. Fila USA, Inc., 2011 WL 7719013, at *2 (S.D. Cal. Aug. 10, 2011)
                                                               20   (granting in part motion to strike nationwide class allegation after finding class
                                                               21   definition “overly broad”); Clark v. Group Hosp. and Med. Servs., Inc., 2010 WL
                                                               22   5093629, at *8 (S.D. Cal. Dec. 7, 2010) (striking nationwide class allegations based
                                                               23   on UCL claims to exclude non-California residents).
                                                               24   IV.      ARGUMENT
                                                               25            A.        Plaintiff’s Claims are all Governed by a “Reasonable Consumer”
                                                               26                      Standard
                                                               27            California’s FAL prohibits any “unfair, deceptive, untrue or misleading
                                                               28   advertising.” Cal. Bus. & Prof. Code § 17500. California’s CLRA prohibits “unfair
                                                                                                                         COSTCO’S POINTS AND AUTHORITIES IN
                                                                    71825-00322/3774584.1                       7
                                                                                                                              SUPPORT OF MOTION TO DISMISS
                                                               1    methods of competition and unfair or deceptive acts or practices.” Cal. Civ. Code §
                                                               2    1770(a). California’s UCL prohibits “any unlawful, unfair or fraudulent business
                                                               3    act or practice.” Cal. Bus. & Prof. Code § 17200. Under the FAL, CLRA, and the
                                                               4    “fraudulent” conduct prong of the UCL, an allegedly misleading statement is only
                                                               5    actionable if it is likely to deceive a reasonable consumer. Because the same
                                                               6    standard for fraudulent activity governs all three statutes, courts often analyze the
                                                               7    three statutes together. Consumer Advocates v. Echostar Satellite Corp., 113 Cal.
                                                               8    App. 4th 1351, 1360 (2003) (analyzing claims under the UCL, FAL and CLRA
                                                               9    together); Hadley v. Kellogg Sales Co., 243 F. Supp. 3d 1074, 1089 (N.D. Cal.
                                                               10   2017) (same).
GREENBERG GLUSKER FIELDS CLAMAN




                                                               11            In addition to fraudulent conduct that is likely to deceive, the UCL also
                                                               12   makes actionable “unlawful” and “unfair” conduct. Cal. Bus. & Prof. Code §17200.
                          2049 Century Park East, Suite 2600
                            Los Angeles, California 90067
       & MACHTINGER LLP




                                                               13   The “unlawful” conduct prong of the UCL “borrows violations of other laws and
                                                               14   treats these violations, when committed pursuant to business activity, as unlawful
                                                               15   practices independently actionable under section 17200, et seq.” Ford v. Hotwire,
                                                               16   Inc., 2007 WL 6235779, at *4 (S.D. Cal. Nov. 19, 2007), quoting Farmers Ins.
                                                               17   Exch. v. Sup. Court, 2 Cal. 4th 377, 383 (1992). Accordingly, where, as here, the
                                                               18   predicate unlawful act is a violation of the FAL and/or CLRA, the alleged violation
                                                               19   of the “unlawful” prong of the UCL rises or falls with these claims. See id.
                                                               20   (dismissing UCL claim under “fraudulent” and “unlawful” prongs when no
                                                               21   actionable FAL or CLRA violation).
                                                               22            The third and final prong of the UCL makes actionable “unfair” business
                                                               23   practices. Cal. Bus. & Prof. Code § 17200. In consumer cases, the California
                                                               24   Supreme Court has not established a definitive test to determine whether a business
                                                               25   practice is unfair. See Drum v. San Fernando Valley Bar Ass’n, 182 Cal. App. 4th
                                                               26   247, 256-57 (2010). A split of authority has developed among the Courts of
                                                               27   Appeal, which have applied three different tests for unfairness in consumer cases.
                                                               28   Id. The most liberal test defines “unfair” business conduct as conduct that is
                                                                                                                         COSTCO’S POINTS AND AUTHORITIES IN
                                                                    71825-00322/3774584.1                        8
                                                                                                                              SUPPORT OF MOTION TO DISMISS
                                                               1    “immoral, unethical, oppressive, unscrupulous or substantially injurious to
                                                               2    consumers.” Id. Here, the alleged conduct that Plaintiff characterizes as violating
                                                               3    the “unfair” prong of the UCL is rooted in Costco’s purported use of “deceptive
                                                               4    advertising” (Complaint, ¶77) and therefore the entire UCL claim rises and falls
                                                               5    with his fraud claims. In any event, because there is nothing unlawful or fraudulent
                                                               6    about accurately describing a product and calling it by its actual name, Costco’s
                                                               7    product listing cannot be considered immoral, unethical or unscrupulous, even if the
                                                               8    most liberal test of “unfairness” were to apply.
                                                               9             In short, to state a claim under either the FAL, CLRA, or UCL, Plaintiff must
                                                               10   allege that “statements or other representations appearing on Defendant’s product
GREENBERG GLUSKER FIELDS CLAMAN




                                                               11   labels are likely to deceive a reasonable consumer.” McKinnis v. Sunny Delight
                                                               12   Beverage, Co., 2007 WL 4766525, *3 (C.D. Cal. Sept. 4, 2007).
                          2049 Century Park East, Suite 2600
                            Los Angeles, California 90067
       & MACHTINGER LLP




                                                               13            B.        Costco’s Product Listing was Not “False” or “Misleading” as a
                                                               14                      Matter of Law
                                                               15            Plaintiff repeatedly alleges that the product listing on Costco’s website was
                                                               16   “false and misleading” (e.g., Complaint, ¶¶4, 20, 28, 33), but does not and cannot
                                                               17   point to any statements in the listing that were in fact false or misleading. Indeed,
                                                               18   Plaintiff’s Complaint is exceedingly vague and fails to quote the precise language
                                                               19   used on Costco’s website. It is important to note that the only source of alleged
                                                               20   false or misleading statements by Costco are the statements contained on the
                                                               21   product listing page attached as Exhibit B to the Complaint. But even a cursory
                                                               22   review of that document readily reveals that it contains no statements that are false
                                                               23   or misleading. Costco truthfully represented that the AirPods it was selling were
                                                               24   Apple’s “2nd Generation” wireless headphones and that they included a “Charging
                                                               25   Case.” The word “wireless” in Costco’s product listing can only be reasonably
                                                               26   interpreted to refer to the headphones themselves and not the accompanying
                                                               27   charging case. Complaint, Exh. B. Plaintiff does not allege that the AirPods he
                                                               28   ordered from Costco did not come with a charging case at all. Instead, he
                                                                                                                         COSTCO’S POINTS AND AUTHORITIES IN
                                                                    71825-00322/3774584.1                        9
                                                                                                                              SUPPORT OF MOTION TO DISMISS
                                                               1    complains that they did not come with a charging case that “was capable of wireless
                                                               2    charging.” Complaint, ¶53. But nowhere in the product listing did Costco ever
                                                               3    represent or suggest that the product included a charging case that was capable of
                                                               4    wireless charging. 3
                                                               5             Not only was Costco’s representation entirely truthful, its product listing
                                                               6    identified the charging case precisely as Apple itself identified that component on
                                                               7    its own website. RJN, Exh. 3. In this regard, Apple lists two different versions of
                                                               8    its “Second Generation” AirPods on its site. Both feature wireless earbuds, but one
                                                               9    comes with a “Wireless Charging Case” (with the bundle retailing for $199) and the
                                                               10   other comes with what Apple simply calls a “Charging Case” (retailing for $159).
GREENBERG GLUSKER FIELDS CLAMAN




                                                               11   RJN, Exh. 1. According to Apple’s website, the difference between the products is
                                                               12   that the version that comes with the “Charging Case” can be “charged with a
                          2049 Century Park East, Suite 2600
                            Los Angeles, California 90067
       & MACHTINGER LLP




                                                               13   Lightning Connector” while the version that comes with the “Wireless Charging
                                                               14   Case” can be “charged either wirelessly using a Qi-compatible charging mat or with
                                                               15   the Lightning connector.” Compare RJN, Exh. 2 with RJN, Exh. 3. The Wireless
                                                               16   Charging Case also features an “LED indicator on the front of the case” which “lets
                                                               17   you know that your AirPods are charging.” RJN, Exh. 2. Costco truthfully
                                                               18   advertised and referred in its product listing to the version of the AirPods with the
                                                               19   standard “Charging Case” and the photograph of the product in its listing did not
                                                               20   depict an LED indicator. Complaint, Exh. B. Costco only sold the standard version
                                                               21   of the Apple product and never suggested otherwise. To the extent Plaintiff
                                                               22   believed the product he purchased contained a wireless charging case, this belief
                                                               23   demonstrably was not based on anything stated or implied by Costco.
                                                               24
                                                                    3
                                                                      It is not entirely clear what Plaintiff means when he alleges that the case is not
                                                               25   “capable of wireless charging.” According to the product listings on Apple’s
                                                                    website, once charged initially, both the “Charging Case” and the “Wireless
                                                               26   Charging Case” hold “multiple charges” and can provide the earbuds with an
                                                                    additional “quick charge,” in which “15 minutes in the case gives you 3 hours of
                                                               27   listening time.” RJN, Exhs. 2, 3. In any event, regardless of whether Apple’s
                                                                    standard Charging Case is, once charged, capable of charging the earbuds
                                                               28   wirelessly, Costco made no representations to this effect.
                                                                                                                         COSTCO’S POINTS AND AUTHORITIES IN
                                                                    71825-00322/3774584.1                       10
                                                                                                                              SUPPORT OF MOTION TO DISMISS
                                                               1             Plaintiff contends that Costco’s listing was “misleading” because it was
                                                               2    likely to deceive consumers into thinking that the AirPods came with a “Wireless
                                                               3    Charging Case” as opposed to just a “Charging Case.” However, Plaintiff does not,
                                                               4    and cannot, identify any reasonable basis for his apparent “expectation” that a
                                                               5    product advertised as including an Apple “Charging Case” would instead include a
                                                               6    “Wireless Charging Case”—especially when Apple itself uses those precise names
                                                               7    to differentiate its two different products.
                                                               8             Courts have routinely dismissed false and misleading advertising claims at
                                                               9    the pleading stage where, as here, a plaintiff’s proffered construction of an
                                                               10   advertisement is unreasonable. See Werbel ex rel. v. Pepsico, Inc., 2010 WL
GREENBERG GLUSKER FIELDS CLAMAN




                                                               11   2673860, at *3 (N.D. Cal. July 2, 2010) (“[W]here a court can conclude as a matter
                                                               12   of law that members of the public are not likely to be deceived by the product
                          2049 Century Park East, Suite 2600
                            Los Angeles, California 90067
       & MACHTINGER LLP




                                                               13   packaging, dismissal is appropriate.”). For example, in Rooney v. Cumberland
                                                               14   Packing Corp., 2012 WL 1512106 (S.D. Cal. April 16, 2012), the plaintiff alleged
                                                               15   that the defendant misleadingly promoted its “Sugar in the Raw” product as
                                                               16   “nothing other than raw, unprocessed and unrefined sugar.” Id. at *1. The court
                                                               17   rejected these assertions as a matter of law because, inter alia, “[n]owhere on the
                                                               18   box do the words ‘unprocessed’ or ‘unrefined’ appear.” Id. at *4. The court also
                                                               19   noted that the plaintiff’s inference that raw sugar is unprocessed and unrefined was
                                                               20   unreasonable, because it was not supported by the packaging of Sugar in the Raw,
                                                               21   the marketing of the product, or industry standards. Id. Similarly, in Romero v.
                                                               22   Flowers Bakeries, LLC, 2016 WL 469370, at *7 (N.D. Cal. Feb. 8, 2016), the court
                                                               23   dismissed a claim asserting that consumers would be misled into believing that
                                                               24   defendant’s bread product contained “whole wheat” when the words “whole wheat”
                                                               25   did not in fact appear anywhere on the packaging. Id. The court rejected plaintiff’s
                                                               26   inference that the package’s reference to “wheat” would convey “whole wheat” to
                                                               27   the reasonable consumer. Id. See also McKinnis v. Kellogg USA, 2007 WL
                                                               28   4766060, *4 (C.D. Cal. Sept. 19, 2007) (dismissing without leave to amend claims
                                                                                                                        COSTCO’S POINTS AND AUTHORITIES IN
                                                                    71825-00322/3774584.1                      11
                                                                                                                             SUPPORT OF MOTION TO DISMISS
                                                               1    under UCL, FAL and CLRA based on allegations that consumers were misled into
                                                               2    believing that “Froot Loops” cereal contained “actual fruit”); Welk v. Beam Suntory
                                                               3    Import Co., 124 F. Supp. 3d 1039, 1044 (S.D. Cal. 2015) (Burns, J.) (“A reasonable
                                                               4    consumer wouldn’t interpret the word ‘handcrafted’ on a bourbon bottle to mean
                                                               5    that the product is literally ‘created by a hand process rather than by a machine.’”).
                                                               6             Plaintiff’s claims under the FAL, CLRA and UCL are governed by the
                                                               7    “reasonable consumer” test. Williams v. Gerber Products Co., 552 F.3d 934, 938
                                                               8    (9th Cir. 2008) (internal citation omitted). Allegedly misleading advertising “is
                                                               9    judged by the effect it would have on a reasonable consumer.” Lavie v. Procter &
                                                               10   Gamble Co., 105 Cal. App. 4th 496, 506-07 (2003). “‘Likely to deceive’ implies
GREENBERG GLUSKER FIELDS CLAMAN




                                                               11   more than a mere possibility that the advertisement might conceivably be
                                                               12   misunderstood by some few consumers viewing it in an unreasonable manner.
                          2049 Century Park East, Suite 2600
                            Los Angeles, California 90067
       & MACHTINGER LLP




                                                               13   Rather, the phrase indicates that the ad is such that it is probable that a significant
                                                               14   portion of the general consuming public or of targeted consumers, acting
                                                               15   reasonably in the circumstances, could be misled.” Lavie, 105 Cal. App. 4th at 508.
                                                               16   Here, no reasonable consumer would conclude from a product listing identifying a
                                                               17   “Charging Case” that the product included a “Wireless Charging Case,” which is an
                                                               18   entirely different Apple product.
                                                               19            C.        Costco Cannot be Liable Under an “Omission” Theory
                                                               20            Perhaps recognizing that there is nothing false or misleading about Costco’s
                                                               21   product listing, Plaintiff faults Costco for not affirmatively disclosing that the
                                                               22   AirPods product it sold did not come with wireless charging case. However, there
                                                               23   was simply no obligation for Costco to do so. As the court recognized in
                                                               24   Daugherty v. American Honda Motor Co., 144 Cal. App. 4th 824, 835 (2006), the
                                                               25   failure to disclose a fact that one has no affirmative duty to disclose is not “likely to
                                                               26   deceive” anyone.
                                                               27            Under California law, an allegedly fraudulent omission is actionable only if
                                                               28   the omission is “contrary to a representation actually made by the defendant, or an
                                                                                                                         COSTCO’S POINTS AND AUTHORITIES IN
                                                                    71825-00322/3774584.1                      12
                                                                                                                              SUPPORT OF MOTION TO DISMISS
                                                               1    omission of a fact the defendant was obliged to disclose.” Daugherty, 144 Cal.
                                                               2    App. 4th at 835. See also Rubenstein v. The Gap, Inc., 14 Cal. App. 5th 870, 881
                                                               3    (2017). “California courts have generally rejected a broad obligation to disclose.”
                                                               4    Wilson v. Hewlett–Packard Co., 668 F.3d 1136, 1141 (9th Cir. 2012). In Wilson,
                                                               5    the Ninth Circuit held that, absent affirmative misrepresentations, an obligation to
                                                               6    disclose under California law extends only to matters of product safety. Id. at 1141-
                                                               7    43 & n.1. As this Court itself recognized in In re Sony Grand Wega KDF-E
                                                               8    A10/A20 Series Rear Projection HDTV Television Litig., 758 F. Supp. 2d 1077,
                                                               9    1095 (S.D. Cal. 2010) (Burns, J.), “a manufacturer's duty to disclose under the
                                                               10   CLRA is limited to safety-related issues.” See also Gaines v. Gen. Motors, LLC,
GREENBERG GLUSKER FIELDS CLAMAN




                                                               11   2020 WL 1275652, at *5 (S.D. Cal. Mar. 17, 2020) (Burns, J.) (same).
                                                               12            Here, Plaintiff does not allege any cognizable basis to state a claim based on
                          2049 Century Park East, Suite 2600
                            Los Angeles, California 90067
       & MACHTINGER LLP




                                                               13   omission. There is no allegation of an omitted fact contrary to a representation
                                                               14   actually made; the only “representation” alleged by Costco is that its AirPods came
                                                               15   with a “Charging Case.” Plaintiff’s contention that the AirPods sold by Costco
                                                               16   “were not complete and true 2nd Generation Apple AirPods with wireless charging”
                                                               17   (Complaint, ¶51) is nonsensical and not legally cognizable because Apple itself
                                                               18   sells Second Generation wireless AirPods in two different bundles, one with a
                                                               19   “Wireless Charging Case” and one with a standard “Charging Case”—both of
                                                               20   which are “complete and true” Second Generation AirPods earbuds according to
                                                               21   Apple. RJN, Exhs. 1-3.
                                                               22            Costco did not have any affirmative obligation to include a disclaimer in its
                                                               23   product listing to the effect of “this charging case is not the wireless version” any
                                                               24   more than the defendants in McKinnis and Romero were required to specifically
                                                               25   disclose that their cereal and enriched bread products did not contain “actual fruit”
                                                               26   or “whole wheat,” respectively. McKinnis, 2007 WL 4766060, at *4; Romero, 2016
                                                               27   WL 469370, at *7. Accordingly, Plaintiff’s “omission” theory fails as a matter of
                                                               28   law.
                                                                                                                         COSTCO’S POINTS AND AUTHORITIES IN
                                                                    71825-00322/3774584.1                       13
                                                                                                                              SUPPORT OF MOTION TO DISMISS
                                                               1             D.        Plaintiff Cannot State a Claim for Negligent Misrepresentation
                                                               2             Plaintiff’s final claim, for negligent misrepresentation, fails for the same
                                                               3    reasons. The elements of a negligent misrepresentation tort in California are: “(1) a
                                                               4    misrepresentation of a past or existing material fact, (2) without reasonable grounds
                                                               5    for believing it to be true, (3) with intent to induce another’s reliance on the fact
                                                               6    misrepresented, (4) ignorance of the truth and justifiable reliance thereon by the
                                                               7    party to whom the misrepresentation was directed, and (5) damages.” Mueller v.
                                                               8    San Diego Entm’t Partners, LLC, 260 F. Supp. 3d 1283, 1296 (S.D. Cal. 2017),
                                                               9    citing Fox v. Pollack, 181 Cal. App. 3d 954, 962 (1986).
                                                               10            Here, Plaintiff cannot establish the existence of any misrepresentation. As
GREENBERG GLUSKER FIELDS CLAMAN




                                                               11   discussed above, Costco’s product listing, which refers to a “Charging Case”
                                                               12   included with Apple Second Generation AirPods, is not false, because it accurately
                          2049 Century Park East, Suite 2600
                            Los Angeles, California 90067
       & MACHTINGER LLP




                                                               13   describes the actual product manufactured and sold by Apple. See McKinnis, 2007
                                                               14   WL 4766060, at *5 (“Defendant’s product labels indicate that fruit flavors are used
                                                               15   as ingredients, which correspond precisely with the fruit depicted on the front panel
                                                               16   of the box. As a result, there is no false information on which to base a claim of
                                                               17   negligent misrepresentation.”). To the extent Plaintiff’s claim is based on the
                                                               18   omission of a specific disclosure which caused him to believe that the charging case
                                                               19   was “wireless,” such an omission is not actionable. “Under California law, ‘[a]
                                                               20   negligent misrepresentation claim requires a positive assertion, not merely an
                                                               21   omission.’” In re Vizio, Inc., Consumer Privacy Litig., 238 F. Supp. 3d 1204, 1230
                                                               22   (C.D. Cal. 2017), citing Lopez v. Nissan N. Am., Inc., 201 Cal. App. 4th 572, 596
                                                               23   (2011).
                                                               24            Plaintiff also cannot establish justifiable reliance because, as shown above,
                                                               25   no reasonable consumer would conclude from a product listing identifying a
                                                               26   “Charging Case” that the product included a “Wireless Charging Case,” which is an
                                                               27   entirely different Apple product. Ham v. Hain Celestial Grp., Inc., 70 F. Supp. 3d
                                                               28   1188, 1193 (N.D. Cal. 2014); Girard v. Toyota Motor Sales, U.S.A., Inc., 316 Fed.
                                                                                                                          COSTCO’S POINTS AND AUTHORITIES IN
                                                                    71825-00322/3774584.1                        14
                                                                                                                               SUPPORT OF MOTION TO DISMISS
                                                               1    Appx. 561, 562 (9th Cir. 2008) (equating “justifiable reliance” element of negligent
                                                               2    misrepresentation to the “reasonable consumer” standard).
                                                               3             Plaintiff’s negligent misrepresentation claim should also be dismissed on the
                                                               4    separate and independent ground that it is barred by the “economic loss doctrine.”
                                                               5    As this Court recognized in another false advertising case, Welk, 124 F. Supp. 3d at
                                                               6    1042-43, a claim for negligent misrepresentation requires that Plaintiff have
                                                               7    suffered personal injury or property damage. Under the economic loss doctrine,
                                                               8    false advertising claims based on negligence are not actionable where the plaintiff’s
                                                               9    only injury is economic loss. Id. Here, Plaintiff does not allege personal injury or
                                                               10   property damage, only that he was induced to “purchase, purchase more of, or pay
GREENBERG GLUSKER FIELDS CLAMAN




                                                               11   more for” the product as a result of Costco’s advertisement. Complaint, ¶92.
                                                               12   Courts have often held that the economic loss doctrine bars negligent
                          2049 Century Park East, Suite 2600
                            Los Angeles, California 90067
       & MACHTINGER LLP




                                                               13   misrepresentation claims based on economic injury in consumer class actions. See,
                                                               14   e.g., Nowrouzi v. Maker’s Mark Distillery, Inc., 2015 WL 4523551, at *7 (S.D. Cal.
                                                               15   July 27, 2015) (granting motion to dismiss negligent misrepresentation claim based
                                                               16   on allegations that defendant falsely characterized its whisky as “handmade”
                                                               17   because this claim was barred by the economic loss doctrine); Minkler v. Apple,
                                                               18   Inc., 2014 WL 4100613, at *6 (N.D. Cal. Aug. 20, 2014) (negligent
                                                               19   misrepresentation claim dismissed pursuant to the “economic loss” rule, where
                                                               20   plaintiff alleged she would not have purchased Apple iPhone 5 had she known of an
                                                               21   alleged Apple Maps defect). As Plaintiff has not and cannot establish the required
                                                               22   injury to avoid the economic loss doctrine, his negligent misrepresentation claim
                                                               23   should be dismissed as a matter of law.
                                                               24            E.        In the Alternative, the Court Should Strike All Nationwide Class
                                                               25                      Allegations Under Rule 12(f)
                                                               26            As this Court has previously recognized, a putative class action complaint
                                                               27   may be stricken at the pleading stage to the extent it purports to seek relief,
                                                               28   pursuant to California law, on behalf of non-California consumers. Jackson v. Gen.
                                                                                                                         COSTCO’S POINTS AND AUTHORITIES IN
                                                                    71825-00322/3774584.1                        15
                                                                                                                              SUPPORT OF MOTION TO DISMISS
                                                               1    Mills, Inc., 2019 WL 4599845, at *4 (S.D. Cal. Sept. 23, 2019) (Burns, J.). A
                                                               2    nationwide class is not proper where, as here, a plaintiff’s claims arise solely under
                                                               3    California’s consumer protection laws. Id. (striking nationwide class allegations on
                                                               4    the ground that California’s UCL, CLRA and FAL do not have extraterritorial
                                                               5    application). See Complaint, ¶45 (alleging that “members of the Class will continue
                                                               6    to be misled, harmed, and denied their rights under California law”) (emphasis
                                                               7    added). See Mazza v. Am. Honda Motor Co., 666 F.3d 581, 594-96 (9th Cir. 2012)
                                                               8    (finding that “each class member’s consumer protection claim should be governed
                                                               9    by the consumer protection laws of the jurisdiction in which the transaction took
                                                               10   place,” thereby precluding a nationwide class).
GREENBERG GLUSKER FIELDS CLAMAN




                                                               11            Plaintiff’s class action allegations are not the modicum of clarity. He
                                                               12   purports to seek relief “on behalf of all others similarly situated” (Complaint, ¶¶ 1,
                          2049 Century Park East, Suite 2600
                            Los Angeles, California 90067
       & MACHTINGER LLP




                                                               13   8, 36), without explaining who those individuals are, or where they reside.
                                                               14   Nevertheless, other portions of the Complaint suggest that Plaintiff is seeking to
                                                               15   represent a class of nationwide consumers, including Paragraph 7 (which references
                                                               16   Costco’s “nationwide sale and advertising” of the products at issue) and Paragraph
                                                               17   10’s invocation of jurisdiction under the federal Class Action Fairness Act, 28
                                                               18   U.S.C. § 1332(d)(2).
                                                               19            To the extent Plaintiff does indeed purport to act on behalf of a nationwide
                                                               20   class, such allegations should be stricken at the pleading stage. “If it is apparent at
                                                               21   this stage that the ascertainability requirement for class certification will not be met,
                                                               22   striking a class allegation is permitted.” Kim v. Shellpoint Partners, LLC, 2016 WL
                                                               23   1241541, at *4 (S.D. Cal. Mar. 30, 2016) (Burns, J.). See also Tietsworth v. Sears,
                                                               24   720 F. Supp. 2d 1123, 1146 (N.D. Cal. 2010) (recognizing that court has the
                                                               25   “authority to strike class allegations prior to discovery if the complaint
                                                               26   demonstrates that a class action cannot be maintained”). For example, in Wilson v.
                                                               27   Frito-Lay North America, Inc., 961 F. Supp. 2d 1134, 1147-48 (N.D. Cal. 2013),
                                                               28   the court rejected, at the pleading stage, plaintiffs’ attempt to expand their case to
                                                                                                                         COSTCO’S POINTS AND AUTHORITIES IN
                                                                    71825-00322/3774584.1                       16
                                                                                                                              SUPPORT OF MOTION TO DISMISS
                                                               1    including a nationwide putative class of consumers where plaintiffs’ only claims
                                                               2    were based on violations of California law. The court held that “state statutes like
                                                               3    the UCL, FAL and CLRA presumptively do not apply to occurrences outside
                                                               4    California,” and that the scope of the class could be limited on the pleadings, prior
                                                               5    to the class certification stage. Id. To the extent this Court does not dismiss the
                                                               6    Complaint it its entirety, it should, at the very least, limit it to California consumers.
                                                               7             F.        Leave to Amend Would be Futile
                                                               8             A court may deny leave to amend where amendment would be futile because
                                                               9    the plaintiff can prove no set of facts that would constitute a valid claim. See Miller
                                                               10   v. Rykoff-Sexton, Inc., 845 F.2d 209, 214 (9th Cir. 1988). Futile amendments
GREENBERG GLUSKER FIELDS CLAMAN




                                                               11   should not be permitted, and futility can, by itself, justify the denial of a request for
                                                               12   leave to amend. U S. ex rel. Lee v. SmithKline Beecham, Inc., 245 F.3d 1048, 1052
                          2049 Century Park East, Suite 2600
                            Los Angeles, California 90067
       & MACHTINGER LLP




                                                               13   (9th Cir. 2001).
                                                               14            Plaintiff’s Complaint unequivocally demonstrates that he cannot prove any
                                                               15   set of facts that would constitute a valid claim. His complaint is premised entirely
                                                               16   on the allegation that Costco’s reference to Apple’s “Charging Case” (the same
                                                               17   description used by Apple) is likely to deceive reasonable consumers into believing
                                                               18   that the product sold by Costco is actually a different Apple AirPods version that
                                                               19   comes with a “Wireless Charging Case.”
                                                               20            Plaintiff has submitted the entirety of the alleged misrepresentation as an
                                                               21   exhibit to his Complaint. Complaint, Exh. B. A review of the product listing on
                                                               22   Costco’s website as well as the product listings on Apple’s own website
                                                               23   immediately demonstrate that no reasonable consumer would have been justified in
                                                               24   believing that they were receiving a “Wireless Charging Case” from Costco. No
                                                               25   allegation could show that reasonable consumers are likely to be misled when the
                                                               26   product has been described truthfully by its name. Accordingly, leave to amend
                                                               27   would be futile.
                                                               28
                                                                                                                         COSTCO’S POINTS AND AUTHORITIES IN
                                                                    71825-00322/3774584.1                       17
                                                                                                                              SUPPORT OF MOTION TO DISMISS
                                                               1    V.       CONCLUSION
                                                               2             For all the foregoing reasons, Costco respectfully requests that the Court
                                                               3    grant this motion in its entirety without leave to amend and dismiss Plaintiff’s
                                                               4    Complaint with prejudice. In the alternative, the Court should strike the Complaint
                                                               5    to the extent it purports to allege a nationwide class.
                                                               6
                                                                    DATED: May 6, 2020                       GREENBERG GLUSKER FIELDS
                                                               7                                             CLAMAN & MACHTINGER LLP
                                                               8
                                                               9                                             By:
                                                                                                                   AARON J. MOSS (SBN 190625)
                                                               10                                                  Attorneys for Defendant Costco
GREENBERG GLUSKER FIELDS CLAMAN




                                                                                                                   Wholesale Corporation
                                                               11
                                                               12
                          2049 Century Park East, Suite 2600
                            Los Angeles, California 90067
       & MACHTINGER LLP




                                                               13
                                                               14
                                                               15
                                                               16
                                                               17
                                                               18
                                                               19
                                                               20
                                                               21
                                                               22
                                                               23
                                                               24
                                                               25
                                                               26
                                                               27
                                                               28
                                                                                                                          COSTCO’S POINTS AND AUTHORITIES IN
                                                                    71825-00322/3774584.1                       18
                                                                                                                               SUPPORT OF MOTION TO DISMISS
                                                               1                                   CERTIFICATE OF SERVICE
                                                               2             I, Myra Gutierrez, declare:
                                                               3             I am a citizen of the United States and employed in Los Angeles County,
                                                               4    California. I am over the age of eighteen years and not a party to the within-entitled
                                                               5    action. My business address is 2049 Century Park East, 26th Floor, Los Angeles,
                                                               6    California 90067. On May 6, 2020, I served a copy of the within document(s):
                                                               7                       COSTCO’S MEMORANDUM OF POINTS AND
                                                                                       AUTHORITIES IN SUPPORT OF MOTION TO
                                                               8                       DISMISS COMPLAINT PURSUANT TO FRCP
                                                                                       12(b)(6), OR IN THE ALTERNATIVE, TO STRIKE
                                                               9                       PURSUANT TO FRCP 12(f)
                                                               10                      by placing the document(s) listed above in a sealed envelope with
                                                                           
GREENBERG GLUSKER FIELDS CLAMAN




                                                               11                      postage thereon fully prepaid, the United States mail at Los Angeles,
                                                                                       California addressed as set forth below.
                                                               12
                          2049 Century Park East, Suite 2600
                            Los Angeles, California 90067
       & MACHTINGER LLP




                                                               13                     by placing the documents in the CM/ECF system as electronic service
                                                                                       to the person(s) set forth below.
                                                               14
                                                               15    Ramin R. Hariri                            Daryoosh Khashayar
                                                               16    Hariri Law Group                           Taylor Marks
                                                                     402 West Broadway, Floor 22                Khashayar Law Group
                                                               17    San Diego, CA 92101                        12636 High Bluff Drive, Suite 400
                                                               18    Tel: (619) 363-2889                        San Diego, CA 92130
                                                                     ramin@haririlaw.com                        Tel: (858) 509-1550
                                                               19    Attorneys for Plaintiff                    daryoosh@mysdlawyers.com
                                                               20                                               Attorneys for Plaintiff

                                                               21
                                                               22            I declare that I am employed in the office of a member of the bar of this court

                                                               23   at whose direction the service was made.

                                                               24            Executed on May 6, 2020, at Los Angeles, California.

                                                               25
                                                               26                                                              Myra Gutierrez
                                                               27
                                                               28
                                                                                                                            COSTCO’S POINTS AND AUTHORITIES IN
                                                                    71825-00322/3774584.1                          19
                                                                                                                                 SUPPORT OF MOTION TO DISMISS
